IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                     April 13, 2015 Session

                   BANK OF VERNON v. LARRY LUNAN, ET AL.

                        Appeal from the Law Court for Sullivan County
                                       No. C38233


                  No. E2014-00023-COA-R3-CV-FILED-MAY 13, 2015


Larry Lunan and Susan Lunan appeal the order of the Law Court for Sullivan County
(“the Trial Court”) finding the Lunans not indigent. We previously affirmed the Trial
Court‟s determination regarding indigency. As such, we find and hold that this issue is
moot. We affirm.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Law Court Affirmed
                                  Case Remanded

D. MICHAEL SWINEY, J., delivered the opinion of the court, in which JOHN W.
MCCLARTY, and THOMAS R. FRIERSON, II, JJ., joined.

Larry Lunan and Susan Lunan, Kingsport, Tennessee, pro se appellants.

Frank A. Johnstone, Kingsport, Tennessee, and Justin B. Little, Tuscaloosa, Alabama pro
hac vice, for the appellee, Bank of Vernon.


                                 MEMORANDUM OPINION1


      Bank of Vernon (“Plaintiff”) sued Larry Lunan, Susan Lunan, and Bad Toys, Inc.
(“Defendants”) alleging, among other things, that Defendants were in default on several

1
  Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by
memorandum opinion it shall be designated „MEMORANDUM OPINION,‟ shall not be published, and
shall not be cited or relied on for any reason in any unrelated case.”
loans secured by specified motor vehicles (“the Motor Vehicles”). After a hearing, the
Trial Court entered an order allowing Plaintiff to sell the Motor Vehicles. Defendants
moved to stay the sale and also moved for indigency status. The Trial Court initially
found Defendants to be indigent, but after further hearing entered an order on July 11,
2014 finding Defendants not indigent and denying Defendants‟ motion for stay unless
Defendants posted a bond in the amount of $25,000.

       Defendants filed an appeal to this Court. Defendants then filed a “Motion to
Proceed Under the Status of Forma Pauper for Appeal Filed,” which this Court treated as
a motion for review pursuant to Tenn. R. App. P. 18(c) of the Trial Court‟s order
revoking indigency status. By order entered on September 18, 2014, this Court denied
Defendants‟ motion and held that Defendants were not indigent for purposes of the
appeal. Pursuant to Tenn. R. App. P. 18(e), upon our denial of indigency status,
Defendants could have filed a motion with our Supreme Court for leave to proceed as
indigent. Defendants did not file such a motion with our Supreme Court.

              In their brief on appeal Defendants discuss only one issue, i.e., whether the
Trial Court erred in ruling in its July 11, 2014 order that Defendants were not indigent.
This issue is moot. In essence Defendants are asking us to reconsider our Order
affirming the Trial Court‟s determination that Defendants are not indigent. Defendants,
however, have provided no new information which might justify reconsideration of this
issue. As such, we decline to reconsider our decision affirming the Trial Court‟s order
finding Defendants to be not indigent.

       Defendants neither raised nor discussed any issues with regard to the Trial Court‟s
underlying judgment holding that Plaintiff could sell the Motor Vehicles. Rule 13 of
Tenn. R. App. P. provides that “[r]eview generally will extend only to those issues
presented for review.” Tenn. R. App. P. 13(b). As no issues were raised with regard to
the Trial Court‟s judgment allowing Plaintiff to sell the Motor Vehicles, we affirm.



                                                 _________________________________
                                                 D. MICHAEL SWINEY, JUDGE